Marshall, Presiding Justice.
The appellant, Larry Givens, was tried jointly with Gerald Jones. The evidence against them was essentially the same, and they were both convicted of felony murder and criminal attempt to commit armed robbery. Jones’ convictions were affirmed in an appeal in which five enumerations of error were asserted. Jones v. State, 250 Ga. 498 (299 SE2d 549) (1983). In one of the enumerations, it was argued that the evidence was insufficient to sustain the convictions, and this argument was found to be without merit.
In this appeal by Givens, his appellate counsel has filed a request for permission to withdraw as counsel on the ground that he has examined the record and transcript and finds the appeal to be wholly frivolous. He has also filed a brief, and the appellant has been furnished a copy of this brief. In the brief, counsel has set forth one enumeration of error that might, in his opinion, arguably support the appeal. This enumeration of error is that the evidence is insufficient to support the verdict. No further points have been raised by the appellant.
*347Decided June 28, 1983
Rehearing denied July 28, 1983.
Harrison, Jolles & Craig, Otis W. Harrison, for appellant.
Sam B. Sibley, Jr., District Attorney, Michael J. Bowers, Attorney General, for appellee.
In accordance with Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967), we have examined the record, and we find the foregoing enumeration of error to be without merit. Particularly in view of the rulings made in Jones v. State, supra, we have further determined that this appeal is in fact wholly frivolous. We, therefore, grant counsel’s motion to withdraw. Accordingly, the appeal is dismissed.

Appeal dismissed.


All the Justices concur.